Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 1 of 24 Page ID #:540



  1   JEAN G. VIDAL FONT, State Bar No. 266475
      jvidal@ferraiuoli.com
  2   FERRAIUOLI LLC
      221  Ponce de León
  3   5th Floor
      San Juan, PR 00917
  4   Telephone: 787-766-7000
  5
      FACSIMILE: 787-766-7001

  6   Counsels for Electronic Communications Technologies, LLC
  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11   Kindred Studio Illustration and CASE NO.: 2:18-cv-07661-GW-GJS
 12   Design LLC d/b/a True Grit
 13
             Plaintiff,                        MEMORANDUM OF POINTS
 14                                            AND AUTHORITIES
 15
             v.                                IN RESPONSE TO PLAINTIFF’S
                                               MOTION FOR FEES PURSUANT
 16   Electronic Communications                TO 35 U.S.C. § 285
 17   Technologies, LLC
            Defendant
 18

 19

 20                MEMORANDUM OF POINTS AND AUTHORITIES
 21
             IN RESPONSE TO PLAINTIFF’S MOTION FOR FEES PURSUANT
                              TO 35 U.S.C. § 285
 22

 23
            Defendant Electronic Communications Technologies, LLC (“Defendant” or
 24

 25   “ECT”) submits this brief in support of its Response in Opposition to Plaintiff’s
 26
      Motion for Fees Pursuant (Docket No. 37).
 27

 28

      CASE NO. 18-07661                1       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 2 of 24 Page ID #:541



  1
                                          Table of Contents
  2
            I.     INTRODUCTION                                                                   6
  3
            II.    LEGAL STANDARD
  4

  5                A.     Attorney’s Fees under 35 U.S.C. § 285                                   7

  6         III.   APPLICABLE LAW
  7                A. This case is not exceptional and plaintiff has failed to prove as much     11
  8
                            (i) ECT has not engaged in predatory conduct, and there is no
  9                             evidence on the record otherwise                                 14
 10                         (ii) ECT’s infringement allegations were not objectively meritless   17
 11
                            (iii) ECT did not falsify evidence                                   19
 12
                            (iv) ECT's assertions are proper even after McKinley                 21
 13

 14                         (v) Deterrence is not needed when there is no misconduct             22

 15         V.     CONCLUSION                                                                    23
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      CASE NO. 18-07661                       2        RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 3 of 24 Page ID #:542



  1                                               TABLE OF AUTHORITIES
  2
      Akeso Health Sciences, LLC v. Designs for Health, Inc.,
  3

  4     2018 WL 3815035 (C.D. Ca. 2018) ------------------------------------------------------------------------- 12

  5   Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
  6
        134 S.Ct. 2347 (2014) ------------------------------------------------------------------------------------------ 13
  7
      Biax Corp. v. Nvidia Corp.,
  8

  9     626 F. App'x 968 (Fed. Cir. 2015) -----------------------------------------------------------------------------7

 10   Checkpoint Sys., Inc. v. All-Tag Sec. S.A.,
 11
        858 F.3d 1371 (Fed. Cir. 2017) ------------------------------------------------------------------------------ 10
 12
      Eclipse IP LLC v McKinley Equipment Corporation,
 13

 14     No. 2:14-cv-00154-GW-AJW (C.D. California 2014) -------------------------------------------------- 19

 15   Edekka LLC v. 3balls.com, Inc.,
 16
        2015 WL 9225038 (EDTX 2015) ----------------------------------------------------------------------- 17, 18
 17
      Electronic Communication Technologies, LLC v. Minted, LLC,
 18

 19     Civ. No. 9:16-cv-81669 (S.D. Fla. 2016) ------------------------------------------------------------------ 14

 20   Electronic Communication Technologies, LLC v. ShoppersChoice.com, LLC,
 21
        Civ. No. 9:16-cv-81677 (S.D. Fla. 2016) ----------------------------------------------------------------- 14
 22
      Enovsys LLC v. AT&T Mobility LLC,
 23

 24     2016 WL 3460794 (C.D.Ca. 2016) -------------------------------------------------------------------------- 10

 25   Eon-Net LP v. Flagstar Bancorp,
 26
        653 F.3d 1314 (Fed. Cir. 2011) ------------------------------------------------------------------------------ 19
 27
      Gaymar Indus v. Cincinnati Sub-Zero Prods.,
 28

      CASE NO. 18-07661                               3          RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 4 of 24 Page ID #:543



  1     790 F.3d 1369 (Fed. Cir. 2015) --------------------------------------------------------------------------------7
  2
      Highway Equipment Co. v. FECO, Ltd.,
  3
        469 F.3d 1027 (Fed. Cir. 2006) ------------------------------------------------------------------------- 10, 11
  4

  5   Homeland Housewares, LLC v. Sorensen Research & Dev. Trust,

  6     581 Fed Appx. 877 (Fed. Cir. 2014) --------------------------------------------------------------------------7
  7
      Impax Labs. Inc. v. Lannett Holdings Inc.,
  8
        893 F.3d 1372 (Fed. Cir. 2018) ------------------------------------------------------------------------------ 20
  9

 10   Munchkin Inc v. Luv N' Care Ltd et al,

 11     2-13-cv-06787 (CACD 2018) --------------------------------------------------------------------------- 15, 16
 12
      Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
 13
        572 U.S. 545 (2014) ---------------------------------------------------------------------------------- 6, 7, 9, 14
 14

 15   Q-Pharma, Inc. v. Andrew Jergens Co.,
 16     360 F.3d 1295 (Fed. Cir. 2004) ------------------------------------------------------------------------------ 18
 17
      Raylon LLC v. Complus Data Innovations,
 18
        2011 WL 13098297 (E.D. Tex. 2011) ---------------------------------------------------------------------- 14
 19

 20   Rothschild Connected Devices Innovations, LLC v. Guardian Protection Services, LLC,
 21     858 F.3d 1383 (Fed. Cir. 2017) ------------------------------------------------------------------------------ 16
 22
      SFA Sys., LLC v. Newegg, Inc.,
 23
        793 F.3d 1344 (Fed. Cir. 2015) ------------------------------------------------------------------- 8, 9, 11, 12
 24

 25   Shipping and Transit, LLC v. Hall Enterprises, Inc.,
 26
        2017 WL 3485782 (C.D. Ca. 2017) ------------------------------------------------------------------------- 13
 27
      Shipping and Transit, LLC v. LensDiscounters.com, a division of LD Vision Group, Inc.,
 28
        2017 WL 5434581 (S.D. Fl. 2017) --------------------------------------------------------------------- 13, 17
      CASE NO. 18-07661                               4         RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 5 of 24 Page ID #:544



  1   Site Update Sols., LLC v. CBS Corp.,
  2
        639 F. App'x 634 (Fed. Cir. 2016) -----------------------------------------------------------------------------8
  3
      Small v. Implant Direct Mfg. LLC,
  4

  5     2014 WL 5463621 (S.D.N.Y. 2014) ------------------------------------------------------------------------ 21

  6   Spineology, Inc. v. Wright Medical Technology, Inc.,
  7
        2018 WL 6579894 (Fed. Cir. 2018) ------------------------------------------------------------------------- 10
  8
      Stone Basket Innovations, LLC v. Cook Med. LLC,
  9

 10     892 F.3d 1175 (Fed. Cir. 2018) --------------------------------------------------------------------------------9

 11   Trover Grp., Inc. v. Dedicated Micros USA,
 12
        2015 WL 4910875 (E.D. Tex. 2015) ------------------------------------------------------------------------ 20
 13

 14                                                      STATUTES
 15   35 U.S.C. § 101 ----------------------------------------------------------------------------------------------- 14
 16
      35 U.S.C. § 102 ----------------------------------------------------------------------------------------------- 14
 17
      35 U.S.C. § 103 ----------------------------------------------------------------------------------------------- 14
 18
      35 U.S.C. § 112 ----------------------------------------------------------------------------------------------- 14
 19

 20   35 U.S.C. § 282 ----------------------------------------------------------------------------------------------- 20

 21   35 U.S.C. § 285 ----------------------------------------------------------------------------------------- 6, 8, 21
 22

 23

 24

 25

 26

 27

 28

      CASE NO. 18-07661                              5         RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 6 of 24 Page ID #:545



  1        I.   INTRODUCTION
  2

  3
            Plaintiff, Kindred Studio Illustration and Design, LLC (“Plaintiff” or
  4

  5
      “Kindred”) seeks to deem the present case as an exceptional case under the Patent

  6   Act, specifically under Section 285 of the Patent Act. Unfortunately for Plaintiff, the
  7
      facts simply do not allow for such a finding. As this motion will set forth, and as this
  8

  9   Court can attest, the present case has been anything but exceptional, and Plaintiff
 10
      has not met the high burden necessary to deem this case as exceptional. In short, this
 11

 12   case has been characterized by the following facts: (1) Plaintiff opted to sue first,
 13
      demand later; (2) Plaintiff fought the executed covenant not to sue (“CNS”)
 14

 15
      Defendant afforded it, and ultimately lost its argument in opposition of the validity

 16   of the CNS; (3) Plaintiff’s remaining claims were successfully dismissed (without
 17
      prejudice) as a result of Defendant’s Motion to Dismiss (proving that Defendant did
 18

 19   not act recklessly in this litigation); and (4) Plaintiff relies strongly on the actions of
 20
      third parties completely alien to the litigation at hand (namely, Plaintiff relies on
 21

 22   the actions of third party entities such as Shipping and Transit LLC without
 23
      establishing proof or a record of a successful argument of alter ego). For these
 24
      reasons, and given the fact that the case law cited by Plaintiff is entirely
 25

 26   distinguishable, Defendant requests that this Court deny Plaintiff’s Motion for Fees.
 27

 28

      CASE NO. 18-07661                    6        RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 7 of 24 Page ID #:546



  1       II.   LEGAL STANDARD
  2

  3             A. Attorney’s Fees under 35 U.S.C. § 285
  4
            The granting of attorney fees under 35 U.S.C. § 285 is no trivial matter. It is
  5

  6   granted only in exceptional cases where the facts on the record basically demand
  7
      that the Court take additional measures to sanction the non-prevailing party. The
  8

  9   decision to deem a case as exceptional must rely on evidence in the record, and not
 10
      on mere allegations and conclusory statements. It must be done so given the facts at
 11
      the case at hand, not based on unrelated litigation. For purposes of the
 12

 13   aforementioned statute, an ‘exceptional’ case is one that stands out from others with
 14
      respect to the substantive strength of a party's litigating position or the unreasonable
 15

 16   manner in which the case was litigated. Octane Fitness, LLC v. ICON Health &
 17
      Fitness, Inc., 572 U.S. 545, 554 (2014). The Supreme Court also restated in Octane
 18

 19
      that fee shifting applies for “willful disobedience of a court order” or when the losing
 20   party has “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Id
 21
      at 557. However, there is no precise rule or formula for making the determination of
 22

 23   whether a case is exceptional. Said determination is to be done by the Court on a
 24
      case-by-case basis, considering the totality of the circumstances, and based on a
 25

 26   preponderance of the evidence standard. Furthermore, fee shifting should not be
 27
      used “as a penalty for failure to win a patent infringement suit,” but as appropriate
 28
      “only in extraordinary circumstances.” Id.
      CASE NO. 18-07661                   7        RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 8 of 24 Page ID #:547



  1         Neither 35 USC § 285 nor Octane establish the specific behavior in which a
  2
      losing party must engage in order for the case to be considered exceptional. Case
  3

  4   law, however, shows what courts have considered such behavior. For example, in
  5
      Homeland Housewares, LLC v. Sorensen Research & Dev. Trust, 581 Fed Appx.
  6

  7   877, 881 (Fed. Cir. 2014), fees were awarded because, after an unfavorable claim
  8
      construction, the Plaintiff failed to provide admissible evidence of infringement and
  9

 10
      filed multiple unsolicited briefs and meritless motions. As an initial point, it is

 11   worth noting that Defendant’s Motion to Dismiss (Dkt No.21) was not meritless, as
 12
      it was granted despite Plaintiff’s opposition.
 13

 14         The Federal Circuit has required objective reasonableness as a factor to
 15
      determine if a party is litigating in bad faith. A party’s continued assertion of their
 16

 17   infringement theory, even in light of an unfavorable claim construction, does not
 18
      render it unreasonable. In Biax Corp. v. Nvidia Corp., 626 F. App'x 968, 973 (Fed.
 19
      Cir. 2015), attorney’s fees were denied when even after an unfavorable claim
 20

 21   construction, Plaintiff continued to assert its infringement arguments because
 22
      “neither the expert testimony nor the claim construction orders foreclosed
 23

 24   [Plaintiff]'s position and there was nothing unreasonable about [Plaintiff]'s
 25
      infringement position.” Furthermore, in Gaymar Indus v. Cincinnati Sub-Zero
 26

 27
      Prods., 790 F.3d 1369, 1371 (Fed. Cir. 2015), the Federal Circuit remanded the
 28   denial of attorney’s fees, considering that “sloppiness on the part of litigants” does
      CASE NO. 18-07661                   8       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 9 of 24 Page ID #:548



  1   not automatically make a case exceptional for attorney’s fees purposes and requiring
  2
      that the district court take into account “the strength of [Plaintiff]s litigation position
  3

  4   and the sustained finding that [Plaintiff]'s litigation position was not objectively
  5
      baseless. “[Plaintiff]’s tactical blunders and mistakes do not warrant fees under 35
  6

  7   U.S.C. § 285. […] Plaintiff tried and failed, but losing a case does not make it
  8
      exceptional.” Site Update Sols., LLC v. CBS Corp., 639 F. App'x 634, 637 (Fed. Cir.
  9

 10
      2016).

 11         Making a record that supports the alleged misconduct that leads to a request
 12
      of attorney’s fees is also an important factor that courts must consider when finding
 13

 14   a case exceptional. SFA Sys., LLC v. Newegg, Inc., 793 F.3d 1344, 1350–51 (Fed.
 15
      Cir. 2015). In SFA, Newegg argued to the district court that Plaintiff engaged in a
 16

 17   vexatious litigation strategy based on evidence that: (1) Plaintiff dismissed its claims
 18
      against Defendant once it was faced with the prospect of a trial in which the merits
 19
      of its claims would be tested; (2) Plaintiff sued many defendants for infringement of
 20

 21   the same patents; and (3) Plaintiff frequently settled with prior defendants for
 22
      relatively small amounts. The Federal Circuit found that Defendant's evidence was
 23

 24   insufficient to show that Plaintiff actually litigated the case in an unreasonable
 25
      manner. Although Plaintiff dismissed a suit after the court had ruled in its favor on
 26

 27
      claim construction and only six months before trial, Defendant presented no
 28   evidence that the dismissal was because Plaintiff knew that Defendant was not going
      CASE NO. 18-07661                    9        RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 10 of 24 Page ID #:549



   1   to settle. The mere existence of other suits does not mandate negative inferences
   2
       about the merits or purpose of the present suit. Id. (citations omitted). Therefore,
   3

   4   allegations of bad faith based on other cases must supported by evidence on the
   5
       record in order for the court to deem a case exceptional.
   6

   7         A party’s similar conduct in other litigation is also relevant when determining
   8
       if the case is exceptional. Stone Basket Innovations, LLC v. Cook Med. LLC, 892
   9

  10
       F.3d 1175, 1183 (Fed. Cir. 2018). In Stone Basket, the Federal Circuit held that the

  11   District Court did not err when it found that Plaintiff did not sue Defendant for the
  12
       sole purpose of forcing settlements without any intention of testing the merits of its
  13

  14   claim, as it had allegedly done with other defendants. Conclusory allegations
  15
       regarding a pattern of vexatious litigation solely to extract nuisance payments are
  16

  17   not enough to warrant an award of attorney’s fees. For a case to be deemed
  18
       exceptional, the movant is required to demonstrate, providing evidence that the
  19
       number of settlements or type of settlement proposed rises to what courts have
  20

  21   previously considered exceptional.
  22
             In sum, as the Supreme Court stated in Octane, finding a case exceptional for
  23

  24   the purpose of awarding attorney’s fees is a “common-law exception to the general
  25
       ‘American rule’ against fee-shifting—an exception, ‘inherent’ in the “power [of] the
  26

  27
       courts.” Octane at 557.
  28

       CASE NO. 18-07661                  10      RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 11 of 24 Page ID #:550



   1      III.   APPLICABLE LAW
   2

   3
             A. THIS CASE IS NOT EXCEPTIONAL AND PLAINTIFF HAS FAILED TO PROVE
   4            AS MUCH.
   5

   6         The Federal Circuit has clearly held that fee awards are not an automatic grant
   7
       to the victor in a suit. See, Spineology, Inc. v. Wright Medical Technology, Inc., a
   8

   9   Delaware Corporation, 2018 WL 6579894 (Fed. Cir. 2018) (citations omitted)
  10
       citing Checkpoint Sys., Inc. v. All-Tag Sec. S.A., 858 F.3d 1371, 1376 (Fed. Cir.
  11

  12   2017). (“Fee awards are not to be used as a penalty for failure to win a patent
  13
       infringement suit.”) Attorneys’ fees under the Patent Act, 35 U.S.C. § 285 require
  14

  15
       not only the determination of a prevailing party, but also of a case being exceptional.

  16   “A court considering an attorney's fees award under Section 285 should seek to
  17
       further Congress' two-fold policy objective in enacting Section 285: (1) to provide a
  18

  19   deterrent to frivolous or unnecessary patent litigation, and (2) to serve a
  20
       compensatory purpose for the parties injured by such litigation.” Enovsys LLC v.
  21

  22   AT&T Mobility LLC, 2016 WL 3460794, 7 (C.D.Ca. 2016) (citations omitted). Even
  23
       in cases where a covenant not to sue has been the focus of a dismissal, Courts have
  24
       held that this is not enough to sustain a claim of “exceptional case” when requesting
  25

  26   attorneys’ fees. See, Highway Equipment Co. v. FECO, Ltd., 469 F.3d 1027, 1034-
  27

  28

       CASE NO. 18-07661                  11       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 12 of 24 Page ID #:551



   1   1035 (Fed. Cir. 2006) (holding that the district court did not abuse its discretion by
   2
       not deeming a case exceptional).
   3

   4         Plaintiff’s arguments fail as a matter of fact and law when considering its
   5
       reliance on case law that is completely distinguishable from the case at hand.
   6

   7   Plaintiff relies on Highway Equipment when arguing in favor of finding Plaintiff as
   8
       the prevailing party and requesting this Court grants it attorneys’ fees under Sec. 35
   9

  10
       U.S.C. § 285. To be clear, Defendant does not contest that Plaintiff is not the

  11   prevailing party since the patent claims were dismissed with prejudice, yet that fact
  12
       alone does not deem the case exceptional. As Plaintiff cites to Highway Equipment,
  13

  14   it should also note that in said case, the District Court rejected a fee award for
  15
       situations that are not remotely present in this case. Specifically, the Court noted:
  16

  17                “Third, as concerns Highway Equipment's alleged litigation
  18
             misconduct, FECO submits six instances of misconduct including
  19
             improper or untimely disclosure of expert reports and exhibits, evasive
  20

  21         witness testimony, failure to honor its statutory obligation under 322F,
  22
             and filing the covenant on the “eve of trial.”
  23

  24                …
  25
                    FECO has shown no clear error in the district court's findings and
  26

  27
             we decline to second-guess the district court's judgment that the
  28

       CASE NO. 18-07661                   12      RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 13 of 24 Page ID #:552



   1         defendant is not entitled to attorney fees based on litigation
   2
             misconduct.” Highway Equip. Co., Id at 1037
   3

   4

   5
             As this Court can attest, there is no evidence of litigation misconduct in this
   6

   7   case. Plaintiff’s argument rests mostly on what it perceives to have happened
   8
       (without evidence) in unrelated litigation, and not in this litigation. As opposed to
   9

  10
       what happened in the SAF Sys. case, in this case: (1) Defendant successfully

  11   dismissed Plaintiff’s claims despite its opposition; (2) Plaintiff erroneously attributes
  12
       the litigation of third parties (such as Shipping and Transit) to Defendant without
  13

  14   any evidence as to their relation or relevance; and (3) Plaintiff has provided no
  15
       evidence on the record as to the alleged prior settlements with other defendants. In
  16

  17   contrast, the Court in SAF Sys., had all of the pertinent factors were squarely placed
  18
       in the record. That is not the situation here.
  19
             Plaintiff supports its contentions that this case is exceptional based on five (5)
  20

  21   principal arguments: “(1) ECT’s predatory litigation conduct; (2) the deep disparity
  22
       in litigation strength among the Parties: (3) ECT appears to have doctored its
  23

  24   infringement allegations to hide actual conclusive proof of non-infringement; (4) no
  25
       reasonable party could have continued to assert the ‘261 Patent after McKinley; and
  26

  27
       (5) the necessity of deterrence.” See Dkt No. 37, p. 8.
  28

       CASE NO. 18-07661                   13       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 14 of 24 Page ID #:553



   1         (i)    ECT HAS NOT ENGAGED IN PREDATORY CONDUCT, AND THERE IS NO
   2                EVIDENCE ON THE RECORD OTHERWISE.

   3

   4         Plaintiff’s argues that Defendant should be sanctioned for allegedly engaging
   5
       in nuisance value rent-seeking with no intention of litigating the merits. This Court
   6

   7   has previously held that filing successive actions or enforcing a patent does not
   8
       necessarily demonstrate bad faith, for purposes of holding a case exceptional, since
   9

  10
       a patent owner may choose to monetize his intellectual property at any time that he

  11   believes in his best interest. See, Akeso Health Sciences, LLC v. Designs for Health,
  12
       Inc., 2018 WL 3815035, 3 (C.D. Ca. 2018) (holding that evidence of improper
  13

  14   behavior was not enough to award attorneys’ fees).
  15
             Plaintiff’s argument of nuisance suit litigation relies on holdings which are
  16

  17   also completely distinguishable and unrelated to the present case. Specifically,
  18
       Plaintiff relies on Shipping & Transit, LLC v. Hall Enters and Shipping & Transit,
  19
       LLC v. LensDiscounters.com. See, Shipping and Transit, LLC v. Hall Enterprises,
  20

  21   Inc., 2017 WL 3485782 (C.D. Ca. 2017) and Shipping and Transit, LLC v.
  22
       LensDiscounters.com, a division of LD Vision Group, Inc., 2017 WL 5434581 (S.D.
  23

  24   Fl. 2017).
  25
             In Shipping & Transit, LLC v. Hall Enters the Court based its decision on
  26

  27
       awarding attorneys’ fees on the conclusion that Plaintiff’s case was weak,
  28   considering the generically described technologies were conventional and known
       CASE NO. 18-07661                 14       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 15 of 24 Page ID #:554



   1   before the alleged inventions, thus the Plaintiff’s 35 U.S.C. § 101 position was
   2
       objectively unreasonable in light of the Supreme Court’s Alice decision. Id. at 7; see
   3

   4   also Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S.Ct. 2347, 2355, 189 L.Ed. 2d 296
   5
       (2014). In the present case, however, such a decision on the merits of the asserted
   6

   7   patent was never rendered.
   8
             Furthermore, Plaintiff contends that ECT repeatedly dismisses lawsuits in
   9

  10
       order to avoid a ruling on the merits. The mere fact that settlement offers have been

  11   made in other cases does not automatically mean that Plaintiff is coercing nuisance
  12
       value. “An exceptional case ‘is simply one that stands out from others with respect
  13

  14   to the substantive strength of a party's litigating position (considering both the
  15
       governing law and the facts of the case) […]’”. Octane Fitness. In all of the cases
  16

  17   ECT has filed asserting the ‘261 Patent, ECT has made the arguments with the same
  18
       strength, based on the same analysis of the claims and the accused products.
  19
       Furthermore, there are currently two open cases where ECT is the plaintiff and has
  20

  21   continued litigation of its claims, regardless of the possibility of a ruling on the
  22
       merits of the ‘261 patent’s validity as to 35 U.S.C. § 101, 102, 103, or 112.
  23

  24   Specifically, the following two cases are pending before the Southern District of
  25
       Florida and ECT has submitted its arguments against the respective dispositive
  26

  27
       motions:
  28

       CASE NO. 18-07661                  15      RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 16 of 24 Page ID #:555



   1
          • Electronic Communication Technologies, LLC v. Minted, LLC, Civ. No.
   2
             9:16-cv-81669
   3

   4      • Electronic Communication Technologies, LLC v. ShoppersChoice.com,
   5
             LLC, Civ. No. 9:16-cv-81677
   6

   7         An immediate settlement offer is in no way a demonstration of bad faith.
   8
       “Prosecuting and defending patent litigation is undoubtedly expensive for both sides.
   9

  10   And that expense must be borne by both sides in resolving a dispute on the merits—
  11
       by settlement or trial.” Raylon LLC v. Complus Data Innovations, 2011 WL
  12
       13098297, at *3 (E.D. Tex. Mar. 9, 2011). Litigation is expensive to every party
  13

  14   involved. As Plaintiff stated, ECT has had many lawsuits filed related to the
  15
       infringement of the ‘261 patent. Settlement offers cut litigation costs for both the
  16

  17   Defendants and the Plaintiff. ECT is looking to claim its right to exclude and protect
  18
       its intellectual property from illegal use, not to exploit defendants. As such, ECT has
  19

  20
       responsibly litigated in the past, and settled in a responsible manner taking into

  21   account specific facts and circumstances for each case (none of which have been
  22
       disputed with evidence by Plaintiff).
  23

  24         To this point, this Court has recently ruled that a settlement offer is a
  25
       reasonable route to resolution, even when faced “almost certain defeat.” See
  26

  27   Munchkin Inc v. Luv N' Care Ltd et al, 2-13-cv-06787 (CACD December 27, 2018).
  28
       In Munchkin, the plaintiff insisted on pursuing its infringement allegations even
       CASE NO. 18-07661                  16       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 17 of 24 Page ID #:556



   1   though it knew of invalidating prior art before filing the patent application that
   2
       resulted in the asserted patent. The plaintiff in Munchkin not only failed to disclose
   3

   4   said prior art to the examiner during prosecution, but also failed to do so during
   5
       discovery of the patent infringement case. Furthermore, the asserted patent was
   6

   7   found to be invalid under prior art patents provided by the defendant in its invalidity
   8
       contentions, which it later relied upon in an Inter Partes Review (IPR) petition. Said
   9

  10
       IPR proceeding was granted and all the claims of the asserted patent were found to

  11   be invalid under prior art. All these factors were taken into account by this Court in
  12
       its analysis leading to an award of attorney’s fees, stating that “Munchkin’s
  13

  14   doggedness in the face of almost certain defeat was unreasonable and makes this
  15
       case stand out from other cases. A reasonable patentee would have settled this case.”
  16

  17   Not only did this Court suggest settlement under these circumstances, but it awarded
  18
       attorney’s fees because no settlement was explored neither before nor after these
  19
       circumstances. As this Court can attest, none of the circumstances in Munchkin exist
  20

  21   in this case, nor have they been presented as evidence.
  22
             (ii)   ECT’S INFRINGEMENT ALLEGATIONS                           WERE       NOT
  23
                    OBJECTIVELY MERITLESS.
  24

  25
             Plaintiff’s reliance on Rothschild Connected Devices Innovations, LLC v.
  26

  27
       Guardian Protection Services, LLC, 858 F.3d 1383 (Fed. Cir. 2017) (“RCDI”) to
  28   argue that ECT’s allegations are objectively meritless is misplaced and serves only
       CASE NO. 18-07661                  17       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 18 of 24 Page ID #:557



   1   to support Defendant’s position. A key point in the RCDI case is the fact that the
   2
       Plaintiff was served with a Rule 11(b) motion and continued with its case despite of
   3

   4   it. As Defendant pointed out in its introduction, Plaintiff opted to sue first, discuss
   5
       later. On the one hand, Plaintiff claims that ECT routinely “gives up” when faced
   6

   7   with a written opposition. Yet if Plaintiff knew this, why did it sue? Why did it not
   8
       follow its own advice and simply send ECT a letter (presumably the infamous EFF
   9

  10
       Letter cited in its motions) if it was so sure that ECT would desist? No. Plaintiff took

  11   no steps to lessen its litigation burden. Plaintiff wanted to prove a point, and as such,
  12
       opted to sue first without any warning to Defendant. While Plaintiff is certainly
  13

  14   entitled to its litigation strategy, it cannot be entitled to receiving a fee award for
  15
       such an aggressive tactic (when by its own arguments, it would have avoided the
  16

  17   situation entirely since Plaintiff alleges that ECT would not have challenged the
  18
       written position). See Complaint, Dkt No. 1, p.68.
  19
             Furthermore, unlike the present case, Shipping and Transit, LLC v.
  20

  21   LensDiscounters.com’s holding of attorney’s fees relies on various factors, such as:
  22
       (1) the absence of a request for the identity of defendants shippers in a pre-suit
  23

  24   demand letter; (2) the unconvincing argument that the case became not worth
  25
       pursuing after initial discovery; and (3) hundreds of similar and/or identical lawsuits
  26

  27
       filed in the district. See, Shipping and Transit, LLC v. LensDiscounters.com, Id. at
  28   5. None of these factors are present in this case, rather the only thing that is present
       CASE NO. 18-07661                   18       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 19 of 24 Page ID #:558



   1   and on the record is that Defendant prevailed on all of its counts of its Motion to
   2
       Dismiss despite Plaintiff’s opposition.
   3

   4         Another case Plaintiff relies on is Edekka LLC v. 3balls.com, Inc., in which
   5
       unlike the present case, the Plaintiff filed the lawsuit claiming patent infringement
   6

   7   and had repeatedly offered insupportable arguments on behalf of an obviously weak
   8
       patent, which when challenged pursuant to 35 U.S.C. § 101, it did not serve a
   9

  10
       defensible response. See, Edekka LLC v. 3balls.com, Inc., 2015 WL 9225038, 4

  11   (E.D.Tx. 2015). Specifically, in Edekka, Judge Gilstrap pointed out that the
  12
       plaintiff’s arguments to support its section 101 position were “objectively
  13

  14   unreasonable” evidenced by the fact that the plaintiff only set forth “two wholly
  15
       conclusory declarations” to support its arguments. Id. at *2. The Court further found
  16

  17   that the plaintiff had litigated in an unreasonable manner since the settlement offers
  18
       made were as low as three-thousand dollars two days before the section 101
  19
       hearing. While it may be tempting to think that all cases are potential Edekka cases,
  20

  21   the facts for this case say otherwise.
  22
             (iii)   ECT DID NOT FALSIFY EVIDENCE
  23

  24
             35 USC § 285 does not establish the specific extent to which a Plaintiff must
  25

  26   investigate its claims. Case law, however, has stated what constitutes a reasonable
  27
       pre-filing inquiry and what would make the case exceptional as to warrant attorney’s
  28

       CASE NO. 18-07661                   19     RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 20 of 24 Page ID #:559



   1   fees. “[T]he presence of an infringement analysis plays the key role in determining
   2
       the reasonableness of the pre-filing inquiry made in a patent infringement case […]
   3

   4   And an infringement analysis can simply consist of a good faith, informed
   5
       comparison of the claims of a patent against the accused subject matter.” Q-Pharma,
   6

   7   Inc. v. Andrew Jergens Co., 360 F.3d 1295 (Fed. Cir. 2004). ECT obtained a claim
   8
       chart that analyzes the accused product and explicitly lists each and every one of the
   9

  10
       elements of the asserted claim. Furthermore, ECT has also obtained official

  11   information from the Defendant’s website describing their products and their
  12
       functionality.   A “good faith, informed comparison” can be done with the
  13

  14   aforementioned information and reasonably a lead a person to believe infringement
  15
       has taken place. Actual purchase of a product was not required to reasonably believe
  16

  17   there was infringement.
  18
             Plaintiff contends that ECT has doctored images on True Grit’s website in
  19
       order to circumvent clear evidence of non-infringement merely because a screenshot
  20

  21   of an order confirmation screen was taken from said website’s Support page. The
  22
       reason for said screenshot was to show the element of authentication information
  23

  24   required by the asserted claim. The billing address shown in the screenshot provides
  25
       support for the allegation that a customer enters or selects authentication information
  26

  27
       that is to be used in later communications to ensure that said communications’ source
  28   is a legitimate one. Plaintiff’s allegation that intentional omissions were made lacks
       CASE NO. 18-07661                  20       RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 21 of 24 Page ID #:560



   1   merit, as no other part of the Support page was needed to show the intended support
   2
       for the infringement allegations.
   3

   4         Plaintiff also relied on is Eon-Net v. Flagstar Bancorp., yet Plaintiff’s
   5
       argument is flawed. Specifically, this case is distinguishable from Eon-Net given
   6

   7   that the plaintiff in Eon-Net was found to destroy evidence and engaged in offensive
   8
       litigation tactics. See, Eon-Net LP v. Flagstar Bancorp, 653 F.3d 1314, 1320 (Fed.
   9

  10
       Cir. 2011). In the present case, there has neither been any destruction of evidence,

  11   nor has there been any offensive litigation tactics.
  12
          (iv)   ECT’S ASSERTIONS ARE PROPER EVEN AFTER MCKINLEY.
  13

  14         Plaintiff further contends that the claims in the ‘261 patent and the invalidated
  15
       claims in case Eclipse IP LLC v McKinley Equipment Corporation, No. 2:14-cv-
  16

  17   00154-GW-AJW (C.D. California) are indistinguishable because they share a
  18
       specification. This is simply wrong. The specifications are not the key determinant
  19
       in whether or not a claim is valid, rather it is the text of the claims that are
  20

  21   determinant. Yet, and fatally to Plaintiff’s Motion, there was no determination as to
  22
       the ‘261 Patent’s validity vis-à-vis the ‘716, ‘681, and ‘110 Patents asserted (and
  23

  24   invalidated) in McKinley in this case. To make a determination at this stage (in a fee
  25
       award motion) that the ‘261 Patent, which is valid as of date, cannot be asserted in
  26

  27
       light of the McKinley case would be to have a mini-trial following the dismissal of
  28   the patent claims. See Trover Grp., Inc. v. Dedicated Micros USA, No. 2:13-cv-
       CASE NO. 18-07661                   21      RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 22 of 24 Page ID #:561



   1   1047-WCB, 2015 WL 4910875, at*3 (E.D. Tex. Aug. 17, 2015) (denying attorney
   2
       fees, stating “for a case dismissed before trial to be designated exceptional, evidence
   3

   4   of the frivolity of the claims must be reasonably clear without requiring a ‘mini-trial’
   5
       on the merits”). The fact remains that the ‘261 Patent is valid and enforceable, and
   6

   7   any comparison or evaluation with the McKinley Order is simply out of the scope
   8
       of a fee award motion.
   9

  10
               Simply put, the law still holds that patents are presumed valid, and the

  11   burden of establishing invalidity rests on the party asserting such invalidity. See
  12
       Impax Labs. Inc. v. Lannett Holdings Inc., 893 F.3d 1372, 1378 (Fed. Cir. 2018); 35
  13

  14   U.S.C. 282.
  15
             (v)     DETERRENCE IS NOT NEEDED WHEN THERE IS NO MISCONDUCT
  16

  17
             Plaintiff contends that deterrence is needed in this case due to ECT’s alleged
  18

  19   misconduct in previous litigations. However, as shown above, Plaintiff has failed to
  20
       provide evidence that ECT’s litigation history includes any kind of misconduct, and
  21

  22   ECT’s infringement allegations have never been objectively baseless. See Small v.
  23
       Implant Direct Mfg. LLC, 2014 WL 5463621, at *3 (S.D.N.Y. Oct. 23,
  24
       2014), aff'd, 609 F. App'x 650 (Fed. Cir. 2015) (“[W]here a party has set forth some
  25

  26   good faith argument in favor of its position, it will generally not be found to have
  27
       advanced “exceptionally meritless” claims. […] [T]he need for the deterrent impact
  28

       CASE NO. 18-07661                   22      RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 23 of 24 Page ID #:562



   1   of a fee award is greater where there is evidence that the plaintiff is a “patent troll”
   2
       or has engaged in extortive litigation.”)
   3

   4
          IV.    CONCLUSION
   5

   6

   7
             In view of the foregoing, Plaintiff has failed to demonstrate that this case is

   8   exceptional under 35 U.S.C. § 285. Accordingly, Defendant respectfully requests
   9
       that the Court deny Plaintiff’s Motion for Fees.
  10

  11

  12

  13

  14         DATED: January 9, 2019
  15
                                                                      Respectfully submitted,
  16
                                                                       FERRAIUOLI, LLC
  17

  18                                                               By:/s/ Jean G. Vidal Font
  19
                                                                    JEAN G. VIDAL FONT
                                                                       State Bar No. 266475
  20                                                                  jvidal@ferraiuoli.com
                                                                          221 Ponce de  León
  21                                                                                5th Floor
                                                                         San Juan, PR 00917
  22                                                               Telephone: 787-766-7000
                                                                    Facsimile: 787-766-7001
  23

  24                                                               Attorneys for Defendant
  25

  26

  27

  28

       CASE NO. 18-07661                   23      RESPONSE TO MOTION FOR ATTORNEY’S FEES
Case 2:18-cv-07661-GJS Document 42 Filed 01/09/19 Page 24 of 24 Page ID #:563



   1

   2
                                  CERTIFICATE OF SERVICE
   3

   4
           I hereby certify that a copy of the foregoing was served on January 9, 2019 upon
   5

   6       the following counsel of record by electronic mail delivery by way of the
   7       Court’s ECF System to the addresses below:
   8
           Rachael D. Lamkin RDL@LamkinIPDefense.com
   9

  10       DATED: _____________
                                              By: /s/ Jean G. Vidal
  11                                          Jean G. Vidal
                                              Attorneys for Defendant
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       CASE NO. 18-07661                 24      RESPONSE TO MOTION FOR ATTORNEY’S FEES
